Citation Nr: 0021963	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of concussion (headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
an evaluation in excess of 10 percent for residuals of 
concussion (headaches).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In June 1997 the veteran submitted, in support of his claim 
for an increased evaluation for residuals of concussion 
(headaches), a letter from his private physician noting that 
he was suffering from headaches and back aches, both of which 
were considered by the physician to be related to the 
veteran's service incurred injury, and to have rendered him 
unemployable.  

The Board notes that the veteran has in effect raised issues 
of entitlement to service connection for a chronic acquired 
back disorder and a total disability rating for compensation 
purposes on the basis of individual unemployability.  Since 
these issues have been neither prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for his residuals of concussion 
(headaches) is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his residuals of concussion (headaches) (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent, and that 
VA has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidence of record discloses that 
the veteran's private physician, Dr. DPE reported in 1997 
that he had been treating the veteran for his residuals of 
concussion (headaches) since 1995.  The records pertaining to 
such treatment have not been associated with the claims file.  
Additionally, the August 1998 VA special neurological 
examination report shows the veteran has been followed for 
his residuals of concussion (headaches) at the VA Hospital 
(Houston) and under the care of a physician Dr. T. in Seguin, 
Texas.  The records pertaining all of the foregoing reported 
treatment have not been obtained and associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO has rated the veteran's residuals of concussion 
(headaches) under diagnostic codes 8045 and 9304 of the VA 
Schedule for Rating Disabilities.  The criteria under 
diagnostic code 8045 addresses brain disease due to trauma, 
and under diagnostic code 9304 address dementia due to head 
trauma.  

The September 1998 VA special neurological examination report 
does not address the nature, extent of severity or frequency 
of the veteran's headaches, other than to conclude that there 
were no neurologic abnormalities.  While the veteran has not 
been diagnosed with migraine; nonetheless, his headaches may 
be rated by analogy to migraine, the criteria of which under 
diagnostic code 8100 address frequency, nature and extent of 
severity of headaches, pertinent information of which was not 
provided in the September 1998 VA examination.

The VA special psychiatric examination associated with the 
August 1998 VA special neurological examination was conducted 
one year earlier, and did not address the presence or absence 
of dementia.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

The Board is of the opinion that association with the claims 
file of the above cited missing evidence and conduction of 
contemporaneous comprehensive examinations would materially 
assist the veteran in the adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his residuals of 
concussion (headaches).  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure the veteran's complete 
treatment reports from the VA Medical 
Center in Houston, treatment records of 
Dr. T. in Seguin, Texas, and the records 
of his private physician Dr. DPE.

2.  The RO should arrange for VA special 
psychiatric and neurological examinations 
of the veteran by appropriate specialists 
for the purpose of ascertaining the 
nature, extent of severity, and frequency 
of his residuals of concussion 
(headaches).  The claims file, legible 
copies of the criteria for rating the 
veteran's residuals of concussion 
(headaches), and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiners should identify all of the 
veteran's associated symptomatology.  In 
particular, they should inquire as to the 
nature, extent of severity, and frequency 
of the veteran's service-connected 
residuals of concussion (headaches).  Any 
necessary special studies should be 
conducted, including psychological 
testing.  The examiners must be requested 
to express an opinion as to whether the 
veteran's headaches are prostrating in 
nature, and their impact on his ability 
to obtain and retain substantially 
gainful employment.  Any opinions 
expressed by the examiners as to the 
nature, extent of severity, and frequency 
of the veteran's headaches must be 
accompanied by a complete rationale.


3.  Thereafter, the RO should review the 
evidence of record to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
concussion (headaches).  The RO should 
also document its consideration of the 
applicability of the criteria under 
diagnostic code 8100, and 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


